UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 99-7416



HENRY LEE BARKSDALE,

                                           Petitioner - Appellant,

          versus


RONALD HUTCHINSON; ATTORNEY GENERAL FOR THE
STATE OF MARYLAND,

                                          Respondents - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Marvin J. Garbis, District Judge. (CA-99-
683-MJG)


Submitted:   February 29, 2000            Decided:   March 17, 2000


Before MURNAGHAN and WILLIAMS, Circuit Judges, and BUTZNER, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Henry Lee Barksdale, Appellant Pro Se. John Joseph Curran, Jr.,
Attorney General, Ann Norman Bosse, OFFICE OF THE ATTORNEY GENERAL
OF MARYLAND, Baltimore, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Henry Lee Barksdale seeks to appeal the district court’s order

denying relief on his petition filed under 28 U.S.C.A. § 2254 (West

1994 & Supp. 1999).   We have reviewed the record and the district

court’s opinion and find no reversible error. Accordingly, we deny

a certificate of appealability and dismiss the appeal on the

reasoning of the district court.*    See Barksdale v. Hutchinson, No.

CA-99-683-MJG (D. Md. Oct. 5, 1999).     We dispense with oral argu-

ment because the facts and legal contentions are adequately pre-

sented in the materials before the court and argument would not aid

the decisional process.




                                                           DISMISSED




     *
       Although the order from which Barksdale appeals was stamped
“filed” on October 4, 1999, it was entered on the district court’s
docket sheet on October 5, 1999, which is the effective date of the
district court’s decision. See Fed. R. Civ. P. 58 and 79(a); see
also Wilson v. Murray, 806 F.2d 1232, 1234-35 (4th Cir. 1986).


                                 2